 


109 HR 4286 IH: To amend the Internal Revenue Code of 1986 to allow electric utility companies to expense the cost of replacing above-ground electric transmission lines with underground electric transmission lines.
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4286 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Shaw introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow electric utility companies to expense the cost of replacing above-ground electric transmission lines with underground electric transmission lines. 
 
 
1.Expensing of certain replacement underground electric transmission lines 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by inserting after section 179D the following new section: 
 
179E.Election to expense certain replacement underground electric transmission lines 
(a)In generalA qualified public electric utility may elect to treat the cost of any qualified underground transmission line as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the qualified underground transmission line is placed in service. 
(b)Qualified underground transmission lineFor purposes of this section, the term qualified underground transmission line means any line for the transmission of electricity— 
(1)which is run underground, 
(2)which replaces a line for the transmission of electricity which is run above ground, 
(3)which is section 179 property, and 
(4)the original use of which commences with the taxpayer. 
(c)Qualified public electric utilityFor purposes of this section, the term qualified public electric utility means any person engaged in the sale of electricity to residential, commercial, or industrial customers for use by such customers.. 
(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 179E. Election to expense certain replacement underground electric transmission lines. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
 
